 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14655
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Katherine_Tanaka@fd.org

 7   Attorney for Lavale Antonio Solomon

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:16-cr-356-APG-DJA

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                     (First Request)
14   LAVALE ANTONIO SOLOMON,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Katherine Tanaka, Assistant Federal Public Defender, counsel for Lavale Antonio
21   Solomon, that the Revocation Hearing currently scheduled on August 21, 2019 at 2:00 pm, be
22   vacated and continued to a date and time convenient to the Court, but no sooner than thirty (30)
23   days.
24           This Stipulation is entered into for the following reasons:
25           1.     Both parties need more time to prepare for the revocation hearing.
26           2.     The defendant is in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 20th day of August, 2019.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7      /s/ Katherine Tanaka                           /s/ Kimberly M. Frayn
     By_____________________________                By_____________________________
 8   KATHERINE TANAKA                               KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-356-APG-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LAVALE ANTONIO SOLOMON,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                         October 2, 2019 at
     Wednesday, August 21, 2019 at 2:00 p.m., be vacated and continued to ________________

12                 9 30 __.m.;
     the hour of ___:___ a     or to a time and date convenient to the court.

13          DATED this 20th
                       ___ day of August, 2019.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
